Order issued: September      /q, 2012



                                                 In The
                                        Qrourt of Appeals
                             lF.iftlf 11listrirl of IDe:uts at 11lallns
                                         No. 05-11-01617-CV


                               DAWN DORSEY DANIELS, Appellant
                                                   v.
                                    RONALD TURMAN, Appellee

                           On Appeal from the County Court at Law No. S
                                       Dallas County, Texas
                               Trial Court Cause No. CC-11-07831-E

                                               ORDER
        By order dated July 24, 2012, the Court ordered Vikki Ogden, Official Court Reporter of County

Court at Law No. 5 of Dallas County, Texas, to file either: (1) the reporter's record; (2) written

verification that no hearings were recorded; or (3) written verification that appellant has not requested

or made payment arrangements for the record. We cautioned appellant that if we received verification

of no request, we would order the appeal submitted without the reporter's record. See TEx. R. APP. P.

37.3(c). On August 30,2012, the Court received a letter from Ms. Ogden informing the Court that she

did not receive a request to prepare the reporter's record.

        Accordingly, we ORDER the appeal submitted without the reporter's record. Appellee's brief

is due September 28, 2012.